Citation Nr: 0604061	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-07 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

The propriety of an initial 20 percent rating assigned for 
bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), in which the RO granted service 
connection for bilateral hearing loss, and assigned a 20 
percent rating for that disability.  The veteran perfected an 
appeal to the Board with respect to the rating assigned. 

In June 2003, the veteran testified at a Travel board hearing 
before the undersigned at the RO.

In February 2004 and July 2005, the Board remanded the case 
to the RO for further development.  As noted previously in 
the introduction to the February 2004 Board REMAND, in 
November 2001 the veteran filed a claim for entitlement to a 
permanent and total rating for pension purposes.  There is no 
indication that the RO has adjudicated that claim, which is 
therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  Prior to July 27, 2005, the veteran's service-connected 
bilateral hearing loss was productive of Level V hearing loss 
in the right ear and Level VI hearing loss in the left ear.

3.  From July 27, 2005, the veteran's service-connected 
bilateral hearing loss is productive of Level V hearing loss 
in the right ear and Level XI hearing loss in the left ear.





CONCLUSIONS OF LAW

1.  Prior to July 27, 2005, the criteria for a rating in 
excess of 20 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 
3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 
(2005).

2.  From July 27, 2005, the criteria for a 40 percent rating 
for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.1, 4.2, 4.7, 4.85 
(Diagnostic Code 6100) and 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans' Claims Assistance Act and Duty to Notify and 
Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In a letter dated in February 2004, and in the statement of 
the case and supplemental statements of the case, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

II.  Analysis of Claim

The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which consists of the veteran's 
contentions; the transcript of hearing testimony at a June 
2003 Travel Board hearing before the undersigned at the RO; 
service medical records; VA and private clinical records; and 
the reports of VA examinations.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The evidence submitted by the 
veteran or on his behalf is extensive and will not be 
discussed in detail.  The Board will summarize the relevant 
evidence where appropriate and material to the issue here.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3. 

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this in which the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test. The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear. 38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. § 
4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

The veteran underwent a VA fee basis audiological evaluation 
in June 2002, which shows that the pure tone hearing 
threshold levels at 500, 1000, 2000, 3000, and 4000 hertz 
were respectively, N/A, 15, 50, 55, and 85 on the right; and 
N/A, 45, 60, 80, and 90 on the left.  The results of that 
examination revealed an average puretone threshold hearing 
level of 51 dB for the right ear, and 69 dB for the left ear.  
Speech audiometry revealed speech recognition ability of 72 
percent in his right ear and 68 percent in his left ear.

Application of these scores to table VI  results in a Roman 
Numeral designations of V for the right ear and VI in the 
left ear.  This combination, when applied to table VII, 
results in a 20 percent evaluation for hearing impairment 
under Diagnostic Code 6100.

The veteran underwent a VA audiological evaluation in March 
2005, which shows that the pure tone hearing threshold levels 
at 500, 1000, 2000, 3000, and 4000 hertz were respectively, 
N/A, 25, 50, 70, and 75 on the right; and N/A, 50, 70, 85, 
and 100 on the left.  The results of that examination 
revealed an average puretone threshold hearing level of 55 dB 
for the right ear, and 74 dB for the left ear.  The examiner 
recorded a speech discrimination score of 100 percent in each 
ear.  

In July 2005, the Board remanded the case to the RO for 
further development to include another audiological 
evaluation on the basis that the March 2005 examination was 
not adequate for rating purposes.  As noted by the Board in 
July 2005, the March 2005 VA examiner apparently used the W22 
word list to evaluate the veteran's speech discrimination, or 
speech recognition, ability, instead of the Maryland CNC 
test, which under 38 C.F.R. § 4.85, is the required test to 
assess speech recognition and discrimination.  The Board 
notes also that a 100 percent speech discrimination score-
recorded during the March 2005 VA examination-is  not 
consistent with the pure tone findings at that time.

As a result of the July 2005 remand, the veteran underwent a 
VA audiological evaluation in July 2005.  The report of that 
examination shows that the pure tone hearing threshold levels 
at 500, 1000, 2000, 3000, and 4000 hertz were respectively, 
20, 40, 55, 60, and 80 on the right; and 40, 60, 80, 85, and 
95 on the left.  The results of that examination revealed an 
average puretone threshold hearing level of 59 dB for the 
right ear, and 80 dB for the left ear.  Speech audiometry 
revealed a speech recognition ability of 68 percent in his 
right ear and 32 percent in his left ear.

Application of these scores to table VI  results in a Roman 
Numeral designation of V for the right ear and XI for the 
left ear.  These results, when applied to table VII, results 
in a 40 percent evaluation for hearing impairment under 
Diagnostic Code 6100.

During the July 2005 VA examination, the examiner noted that 
results were poor in both ears, which showed marked decreased 
discrimination ability since the previous evaluation in March 
2005.  The examiner noted that pure tone results indicated a 
mild to severe sensorineural hearing loss in the right ear 
and a mild to profound sensorineural hearing loss in the left 
ear.  The examiner opined that these results showed a 
significant changes in the low frequencies for both ears.  
The examination report contains an impression that the 
current audiologic findings indicated a marked decrease in 
speech discrimination ability from all previous tests 
contained in the claims file.

Based on the foregoing, the Board finds that an evaluation in 
excess of 20 percent is not warranted prior to the July 2005 
VA examination.  The findings from the June 2002 examination, 
when applied to the diagnostic criteria as discussed above, 
shows that a 20 percent rating was warranted.  The results of 
the July 2005 VA examination showed a marked decrease in 
speech discrimination ability from all previous tests.  Based 
on the findings from the July 2005 VA examination report, 
when applied to the diagnostic criteria as discussed above, 
the Board finds that a 40 percent rating is warranted from 
the date of that examination.  See Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

Thus the Board finds that for the entire period under 
consideration, that prior to July 27, 2005, an evaluation in 
excess of 20 percent is not warranted; and that from that 
date, a rating of 40 percent is warranted.

The Board is aware that the veteran may argue that his 
bilateral hearing loss disability is more severely disabling 
than the current respective evaluations reflect, including 
that granted herein.  The veteran's lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing 
loss-including that granted here-because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board notes that the veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher evaluation, such as recent audiological testing 
reports.

In the present case, however, the "mechanical application" of 
the applicable diagnostic criteria to the evidence at hand 
clearly warrants only a 20 percent evaluation prior to the 
date of the July 2005 VA examination, July 27, 2005, and 
establishes a 40 percent rating, and no more, from that date.  
As such, the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial evaluation for 
bilateral hearing loss in excess of those respective ratings.  
Thus, an evaluation in excess of 20 percent is denied prior 
to July 27, 2005; and a rating of 40 percent and no more, is 
granted from that date.  

The Board has considered the opinion contained in an October 
2005 addendum to the July 2005 VA examination, following 
advanced audiologic testing in September 2005.  The examiner 
noted that an auditory brainstem response test, performed in 
September 2005, revealed bilateral severe high frequency 
sensorineural hearing loss for the 2000-4000 Hz region 
covered by that test.  The examiner opined that this was in 
agreement with all audiometric tests performed to date.  She 
noted that results from the September 2005 testing did not 
match the expected profile of noise induced hearing loss.  In 
that regard, she opined that it was less than likely that 
current hearing loss resulted from the veteran's military 
service, and that other etiologies, including illness, 
medications, genetic factors, and presbycusis (aging) also 
contribute to hearing decline.  In essence, the examiner 
above appears to be opining that the recent increase in 
severity of the veteran's service-connected hearing loss may 
not be related to service, but rather to other factors.  

In this regard, the Board acknowledges that in reaching it's 
determination in this decision, VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  In 
making the grant here of 40 percent for the period from July 
27, 2005, the Board is according the veteran the benefit of 
the doubt on this question.  That doctrine, however, is not 
applicable in this case beyond the grant herein because the 
preponderance of the evidence is against the veteran's claim 
beyond that grant. See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b). 

Finally, the Board has also considered the provisions of 38 
C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that the evidence has not 
demonstrated either  frequent hospitalization or marked 
interference with employment due to the veteran's service-
connected hearing loss.  Nor is there any other evidence that 
the condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  

In this regard, the Board notes that during VA examinations 
in March and July 2005, the examiner opined, respectively, 
that the veteran was employable with his present hearing 
sensitivity; and that with proper amplification, he could 
continue to function in the current work environment with 
little or no difficulty.  Also, at the time of the March 2005 
examination, the examiner noted that the veteran was 
currently employed in the banking industry.  In summary, the 
evidence does not require that an extraschedular evaluation 
be assigned.


ORDER

Prior to July 27, 2005, a rating in excess of 20 percent for 
bilateral hearing loss is denied.

From July 27, 2005, a 40 percent rating, and no more, is 
granted for bilateral hearing loss, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


